COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: ROSA SERRANO,                            §               No. 08-17-00044-CV
 INDIVIDUALLY,
                                                 §         AN ORIGINAL PROCEEDING
                       Relator.
                                                 §              IN HABEAS CORPUS

                                                 §

                                              §
                                            ORDER

       On February 24, 2017, the Court sent Relator, Rosa Serrano, notice that her habeas

petition is defective in several respects.     Relator has filed documents for the purpose of

correcting the defects. The Court concludes that Relator’s petition substantially complies with

the requirements of TEX.R.APP.P. 52.3(j) and (k).

       Relator has also filed a “Statement of Inability to Afford Payment of Court Costs.” See

TEX.R.APP.P. 20.1(c). The Court has determined Relator will be permitted to proceed without

payment of filing fees in this original proceeding. The Court’s ruling made pursuant to Rule

20.1(c) does not entitle Relator to a free copy of the reporter’s record of the contempt hearings.

       IT IS SO ORDERED this 2nd day of March, 2017.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.